DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the claims:  Claims 14-29 are currently pending.
Priority:  This application is a DIV of 15/746,781 (01/22/2018, now US 10870848)
15/746,781 is a 371 of PCT/US2016/051989 (09/15/2016)
PCT/US2016/051989 has PRO 62/275,957 (01/07/2016)
PCT/US2016/051989 has PRO 62/219,084 (09/15/2015).
IDS:  The IDS dated 10/21/20 was considered.
Election/Restrictions
The parent application 15/746781 was subject to a restriction requirement which is reinstated in this application.  Applicant presented claims to the joined product Groups II-III in this application and are under examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Islam et al. (Nature Methods, Feb 2014, v. 11, no. 2, pages “163-166”, Online Methods, and Supplemental Figures, Notes and Table (pages 1-25)).
Regarding claim 14, Islam discloses a method of preparing a next generation sequencing (NGS) library from a ribonucleic acid (RNA) sample (page 5, 8), including a composition comprising: 
a template mRNA (Supp Fig 2: “mRNA”), and 
a template switch oligonucleotide comprising a first post-tagmentation amplification primer binding domain (Supp Fig 2, “cDNA synthesis”, left “P1”);
hybridized to a first strand cDNA (Supp Fig 2: cDNA).
Regarding claim 15, Islam teaches in Supp Fig 2: “The resulting cDNA was amplified by PCR” which results in a double stranded cDNA.
Regarding claim 16’s product-by-process, Islam teaches in Supp Fig 2 that the sample was tagmented resulting in the same composition.
Regarding claim 17’s product-by-process, Islam teaches on p. 5  p. 6: “the library was further amplified” and in Supp Fig 2 that “libraries were generated in each run, pooled and sequenced on an Illumina HiSeq 2000” resulting in the same composition.
Regarding claim 18-20, Islam teaches a first strand complementary deoxyribonucleic acid (cDNA) primer comprising a first pre-tagmentation amplification primer binding domain; a template switch oligonucleotide comprising a 3' hybridization domain and a 5' second pre-tagmentation amplification primer binding domain (Supp Fig 2: “oligo(dT) primer in the presence of a template-switching oligo carrying a unique molecular identifier (UMI)”).
Regarding claims 21-23, Islam teaches the primer binding domain P1 is the same in both domains (Supp Fig. 2: “P1”) and PCR is performed with the same primer (page 5, para 3, PCR), resulting in the same product.
Regarding claims 24-26, Islam teaches tagmenting the product double stranded cDNA with a transposome comprising a transposase and a transposon nucleic acid comprising a transposon end domain and a second post-tagmentation amplification primer binding domain to produce a tagmented sample (page 5, para 4: “Tagmentation” “using Tn5 DNA transposase to transfer adaptors”; Supp Fig 2: “Tagmentation”), resulting in the same product.
Regarding claim 27, Islam teaches a first post-tagmentation amplification primer further comprises a first NGS indexing domain and a first NGS adapter domain; and the second post-tagmentation amplification primer further comprises a second NGS indexing domain and a second NGS adapter domain (page 5, para 4-5, “further amplified”, “quantitative PCR”, sequenced “using C1-P1-PCR-2” and “C1-TN5-U”) which results in the kit as claimed.
Regarding claim 28, Islam teaches the use of beads in the process (p. 5: “beads were immobilized”) which results in the kit as claimed.
Regarding claim 29, Islam teaches the use of several reagents which are lyophilized (p. 5) which results in the kit as claimed.
Claims 14-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Picelli et al. (Nature Protocols, 2 Jan, 2014, v. 9, no. 1, p. 171-181).
Picelli teaches a method of preparing a next generation sequencing (NGS) library comprising: combining an RNA sample comprising mRNA, an RT primer having a 5'-tail comprising a binding site for a so-called ISPCR primer, a template switch oligonucleotide having a 3'-hybridization domain and a 5'-tail comprising a binding site for the ISPCR primer, a reverse transcriptase and dNTPs, under conditions sufficient to produce a double-stranded product nucleic acid comprising a template mRNA and the template switch oligonucleotide each hybridized to adjacent regions of a first strand cDNA, amplifying this double-stranded product using ISPCR primers to produce a double-stranded cDNA, tagmenting the double-stranded cDNA using a Tn5 transposase, amplifying the tagmented DNA by PCR, and subjecting the library to NGS (p. 171-174; fig. 1):

    PNG
    media_image1.png
    959
    507
    media_image1.png
    Greyscale

Any of the RT primers or the template switch oligonucleotides taught by Picelli may be seen as comprising a post-tagmentation primer binding site. Picelli teaches the use of a single primer which is identical and prior to tagmentation (p. 172, 174).  
	As shown above, Picelli teaches a process which uses what can be considered as a composition or kit that anticipates the instant claims.

Claims 14-15, 18-23, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Betts et al. (US 2015/0111789).
Regarding claim 14, Betts discloses a method of preparing a next generation sequencing (NGS) library from a ribonucleic acid (RNA) sample (a cDNA library may be generated from RNA using these methods, having adapter constructs that enable sequencing of the cDNAs by a sequencing platform; paragraph [0009]), the method comprising: 

    PNG
    media_image2.png
    1028
    605
    media_image2.png
    Greyscale

(a) combining: a RNA sample (template RNA 102; paragraph [0060]; Figure 1); a first strand complementary deoxyribonucleic acid (cDNA) primer comprising a first pre-tagmentation amplification primer primer binding domain (first primer 108 with domain 110; paragraph [0060]; Figure 1); a template switch oligonucleotide comprising a 3' hybridization domain and a 5' second pre-tagmentation amplification primer binding domain (template switch oligonucleotide 106; paragraph [0060]; Figure 1); a reverse transcriptase (polymerase 104; paragraph [0060]; Figure 1); and dNTPs (paragraph [0060]); in a reaction mixture (reaction mixture 100; paragraph [0060]) under conditions sufficient to produce a double stranded product nucleic acid (first strand synthesis; paragraph [0061]; Figure 1) comprising a template mRNA and the template switch oligonucleotide each hybridized to adjacent regions of a first strand cDNA (after hybridization of primer 108 to template RNA 102, first strand synthesis proceeds. Polymerase 104 extends primer 108 along template RNA 102; paragraph [0061]; Figure 1), wherein one of the first strand cDNA primer and the template switch oligonucleotide comprises a first post-tagmentation amplification primer binding domain (the template switch oligonucleotide includes sequencing platform adapter construct; paragraph [0062]; Figure1).  This teaching would result in a composition which corresponds to the instant claims.
Conclusion
The claims are not in condition for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1675